Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitations of Claim 5 (“A radial piston hydraulic motor according to claim 1, wherein the box frame and the cam ring are non-revolving and piston frame and the central shaft are revolving”), Claim 11 (“A radial piston hydraulic motor according to claim 9, wherein the free-rotating valve is arranged outside the radial piston hydraulic motor.”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1, line 4 recites “which press rollers” when it is believed this should read “[[which]] --the-- press rollers”.
Claim 1, line 7-8 recites “which working pressure inlet pressure” when it is believed this should read “[[which]] --the-- working pressure inlet passage”.
Claim 1, line 8 recites “is conducted to distribution valve” when it is believed this should read “is conducted to --a-- distribution valve”.
Claim 1, lines 23-24 recite “when the pressure in the working pressure inlet passage, in the return passage and in the interior space is equal” when it is believed this should read “when the pressure in the working pressure inlet passage, in the return passage and in the interior space --are-- equal”.
Claim 12, line 6 recites “conduct ed” when it is believed this should read “conducted”.
Claim 13, lines 1-2 recite in part “motor according claim 12 wherein” when it is believed this should read “motor according --to-- claim 12 wherein”
Claim 14, lines 1-2 recite in part “motor according claim 13, wherein” when it is believed this should read “motor according --to-- claim 13, wherein”.
Claim 14, line 3 recites “un loaded” when it is believed this should read “unloaded”. 
Those claims not specifically mentioned above are objected to by virtue of their dependence on an objected claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1, line 19 recites “and passages”. This is indefinite. There is no antecedent basis with this term in line 19. Line 6 introduced “a working pressure inlet passage…and a return passage”. Line 11 introduced “passages in the piston frame”. Since line 19 does not reference either of line 6 or line 11, line 19 as currently presented would seem to be referencing “passages” other than those that already introduced which is not understood. For the purposes of examination, it is believed line 19 should be referring to the passages established in line 11 so that line 19 should recite “and --the-- passages”.
Claim 1, line 22 recites “wherein the shutter valve”. This is indefinite. Claim 1, lines 19-21 recites “and a shutter valve is provided within each connection for controlling the hydraulic fluid flow through the connection between the passages and the interior space”. Is line 22 referring to a particular one of these shutter valves or to all of the previously introduced shutter valves? The numbers question is raised throughout the claims (ex. Claims 2, 3, 6 (though this is for plural instances, please see below), 7, 13). For the purposes of examination, examiner believes each instance is referring to all of the shutter valves and not any one shutter valve in particular.
Claim 1, lines 22-25 recite “wherein the shutter valve is arranged to allow hydraulic fluid to flow from the passage into the interior space, when the pressure in the working pressure inlet passage, in the return passage and in the interior space is equal, i.e. the motor is in free-rotating state”. This is 
Claim 2 recites “wherein the shutter valve comprises a biased valve spring to hold the shutter valve in an open position”. This is indefinite. Is this referring to a particular one of these shutter valves or to all of the previously introduced shutter valves? Please also see Claim 1 discussion. 
Claim 3 recites “wherein the shutter valve is arranged to be in a closed position”. This is indefinite. Is this referring to a particular one of these shutter valves or to all of the previously introduced shutter valves? Please also see Claim 1 discussion.
Claim 6 recites “wherein shutter valves are located between each piston and the central shaft.” This is indefinite. Claim 6 depends from Claim 1. Claim 1 has already introduced “shutter valve” (ex. line 19) but Claim 6 is not using the established antecedent basis (--the--) to refer to the “shutter valves”. Claim 6 is unclear if these are new “shutter valves” in addition to those shutter valves from Claim 1. Please also see Claim 1 discussion.
Claim 7 recites “wherein in the shutter valve comprises a shutter spindle and a plug”. This is indefinite. Is this referring to a particular one of these shutter valves or to all of the previously introduced shutter valves? Please also see Claim 1 discussion.
Claim 13 recites “unloading the working pressure and counter pressure so that the shutter valve opens and the hydraulic fluid is conducted from the pistons in to the interior space”. This is indefinite. Is this referring to a particular one of these shutter valves or to all of the previously introduced shutter valves? Please also see Claim 1 discussion.
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacquie (US 4326450).
 	Regarding Claim 1,
 	A radial piston hydraulic motor comprising 
 	a box frame (with 3, 8, ex. Fig. 1) with a cam ring (6) connected thereto, 
 	pistons (15) in a piston frame (1) and press rollers (with 17) in the pistons, which press rollers can be pressed by means of the pressure of a hydraulic fluid, such as hydraulic oil, against an inner surface of the cam ring, 
 	a working pressure inlet passage (51) for the hydraulic fluid under working pressure and a return passage (50) for the hydraulic fluid which is not under working pressure, from which working pressure inlet passage and the return passage the hydraulic fluid is conducted to distribution valve (with 26), 
 	the distributor valve (with 26) comprising bores through which hydraulic fluid can be conducted into and out of passages in the piston frame and further in connection with the pistons, 
 	an interior space (inside of the crankcase, Fig. 1) for receiving hydraulic fluid, and 
 	a free-rotating valve (46) arranged to disengage the motor to be in a free-rotating state (ex. Fig. 1, ex. Col. 6, line 60-Col. 7, line 3, or ex. Fig. 4, Col. 8, lines 11-25) and engage the motor to be in a drive-state (ex. Fig. 3, Col. 7, lines 21-34 or ex. Fig. 5, Col. 8, lines 26-50) by controlling the pressure in the working pressure inlet passage and in the return passage, 

 	wherein the piston frame comprises connections (with 40) between the interior space and passages (Fig. 1), and a shutter valve (23 with gap 43 (Col. 6, line 58-Col. 7, line 34, Col. 8, line 5-Col. 9, line 24); alternatively 67 resulting in distance K via 71 (ex. Col. 5, lines 55-Col. 6, line 2, Col. 6, line 58-Col. 7, line 34)) is provided within each connection for controlling the hydraulic fluid flow through the connection between the passages and the interior space, 
 	wherein the shutter valve (23; alternatively 67) is arranged to allow hydraulic fluid to flow from the passage into the interior space, when the pressure in the working pressure inlet passage, in the return passage and in the interior space is equal, i.e. the motor is in free-rotating state, and 
 	wherein springs (19) are arranged to press the pistons and the press rollers associated therewith to a bottom position and out of contact with the cam ring (ex. Col. 4, lines 15-23).  
	Examiner note: Single numbered part 23 is being interpreted as meeting the currently presented claim language of the “shutter valves” as the operation of part 23 results in opening/closing plural connections to the interior space with each interface of part 23 acting as a separate valve in opening/closing the respective connection to the interior space. Structural differences exist between the prior art of Bacquie and the instant invention in regard to the form of the “shutter valves” (ex. Claim 7).
 	Regarding Claim 2,
 	 A radial piston hydraulic motor according to claim 1, wherein the shutter valve comprises a biased valve spring (96; 72) to hold the shutter valve in an open position, when the working pressure inlet passage is not under working pressure and/or the return passage is not under counter pressure.  
 	Regarding Claim 3,
 	A radial piston hydraulic motor according to claim 1, wherein the shutter valve is arranged to be in a closed position (Fig. 2 or 3 or 5), when the working pressure inlet passage is under working pressure and/or the return passage is under counter pressure.  

 	A radial piston hydraulic motor according to claim 1, wherein the box frame and the cam ring are revolving and piston frame and the central shaft are non-revolving (ex. Col. 3, line 60-Col. 4. line 35).  
	Regarding Claim 8,
 	 A radial piston hydraulic motor according to claim 1, wherein the number of the connections is equal to the number of the pistons (ex. Fig. 1).
  	
Allowable Subject Matter
Claims 5-7, 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bataille teaches elements of the instant invention including a radial piston hydraulic motor with shutter valves. Bauzou teaches elements of the instant invention including a radial piston hydraulic motor with valves. Guinot teaches elements of the instant invention including a radial piston hydraulic motor with valves. Fleury teaches elements of the instant invention including a piston hydraulic motor with valves. FR 1585574 teaches elements of the instant invention including a radial piston hydraulic motor with shutter valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745